Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not directed to the claimed invention, but instead it is the duplicate of the parent application.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic flowmeter body having a plurality of angled connectors formed by additive manufacturing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2014/0260668) in view of Mess et al. (2019/0234528) (hereinafter Liu or Mess).
Regarding claim 21, Liu teaches a flowmeter body assembly (350), comprising: a flowmeter body (352); a fluid passage (Fig. 23A) extending through the flowmeter body; and a plurality of angled connectors (354, 356) extending from a sidewall of the flowmeter body, wherein the flowmeter body and the plurality of angled connectors form a one-piece structure formed by 3-D printing (para 0070), and each of the plurality of angled connectors is configured to support a respective sensor (358, 360) to enable measurement of a flow rate of a fluid across at least one chordal plane of the flowmeter body. While, Liu does not explicitly teach an additive manufacturing process to form a one-piece structure, Mess teaches various alternatives of forming the flow tube structure including 3-dimensional (3D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a one-piece structure using an additive manufacturing since the production of a seamless transitions of the measurement pipe sections or subregions is particularly cost-effective and time-saving. In 
Regarding claim 31, Liu teaches a flowmeter (350) comprising: a flowmeter body (352) formed as a one-piece structure without welds, wherein the flowmeter body includes including a fluid passage (Fig. 23A) extending through the flowmeter body and a plurality of angled connectors (354, 356) extending from a sidewall of the flowmeter body; a plurality of flow sensors(358, 360), wherein each sensor is supported by one of the plurality of angled connectors; and a processor (inherent feature in order to process the signals from the flow sensors) configured to process signals from the plurality of flow sensors to determine a flow rate of the fluid through the fluid passage. Liu does not explicitly teach an additive manufacturing process to form a one-piece structure, Mess teaches various alternatives of forming the flow tube structure including 3-dimensional (3D). It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a one-piece structure using an additive manufacturing since the production of a seamless transitions of the measurement pipe sections or subregions is particularly cost-effective and time-saving. In addition, an additional production step, and an additional component can be spared with using one or more of Additive Manufacturing (AM), Laser-Sintering, stereo lithography, and/or industrial three-dimensional printing. In addition, welded structures require costly inspections and testing, and welding can lead to thermal distortions which can compromise the needed precision positioning of the mounts for the ultrasound probes.
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mess as applied to claims 21 and 31 above, and further in view of Forbes et al. (2013/0080080) (hereinafter Forbes).
Regarding claims 25 and 35, Liu in view of Mess teaches all the claimed features except for explicitly teaching the flowmeter body including a primary connector extending radially- outwardly from the sidewall of the flowmeter body and supporting a transmitter including the processor. Forbes teaches a primary connector (Fig. 1, element between electronic housing 124 and spool piece 102) extending radially-outwardly from the sidewall of the flowmeter body and supporting a transmitter including the processor (606). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a connector structure as taught by Forbes in the combination of Liu and Mess since such an arrangement would provide support to the electronic housing that is well-known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,557,732 in view of Mess. The patent teaches the flowmeter assembly comprising a flowmeter body, and a plurality of angled connectors extending from a sidewall. The angled connectors form a one-piece structure devoid of welded joints and receive a respective sensor but does not teach the one-piece structure formed by additive manufacturing. Mess teaches a one-piece structure formed by a 3D printing process (also known as additive manufacturing (Straub et al. 2020/0103262)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a one-piece structure using an additive manufacturing since the production of a seamless transitions of the measurement pipe sections or subregions is particularly cost-effective and time-saving. In addition, an additional production step, and an additional component can be spared with using one or more of Additive Manufacturing (AM), Laser-Sintering, stereo lithography, and/or industrial three-dimensional printing. In addition, welded structures require costly inspections and testing, and welding can lead to thermal distortions which can compromise the needed precision positioning of the mounts for the ultrasound probes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Straub et al. (2020/0103262) teach additive manufacturing is also called three dimensional (3D) printing process. Joshi et al. (2017/0030756) and Allen et al. (2011/0162460) teach a primary connector extending from the spool piece for supporting the electronics housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/3/2021